Case 2:20-cv-07323-ODW-AFM Document 20-1 Filed 09/08/20 Page 1 of 2 Page ID #:159



 1 Matthew R. Orr, Bar No. 211097
   Nilab Rahyar Tolton, Bar No. 272810
 2 CALL & JENSEN
 3 A Professional Corporation
   610 Newport Center Drive, Suite 700
 4 Newport Beach, CA 92660
   Tel: (949) 717-3000
 5 Fax: (949) 717-3100
 6 morr@calljensen.com
   ntolton@calljensen.com
 7
   Daniel J. Gerber, Florida Bar No. 0764957
 8 RUMBERGER KIRK & CALDWELL
   A Professional Association
 9 300 South Orange Avenue, Suite 1400 (32801)
10 Post Office Box 1873
   Orlando, Florida 32802-1873
11 Tel: (407) 872-7300
   Fax: (407) 841-2133
12 dgerber@rumberger.com (primary)
13 docketingorlando@rumberger.com and
   dgerbersecy@rumberger.com (secondary)
14
   Attorneys for Defendants Vitamin Shoppe Industries LLC,
15 erroneously sued as The Vitamin Shoppe, Inc.,
   Nutraceutical Corporation, and Seychelles Organics, Inc.
16
17                        UNITED STATES DISTRICT COURT
18                               CENTRAL DISTRICT OF CALIFORNIA
19
20 JEANNE FJELSTAD,                              Case No. 2:20-cv-07323 ODW (AFMx)

21                      Plaintiff,               DECLARATION OF MATTHEW R.
                                                 ORR IN SUPPORT OF MOTION FOR
22                      vs.                      LEAVE TO FILE AMENDED
                                                 NOTICE OF REMOVAL NOTICE OF
23 THE VITAMIN SHOPPE,                           REMOVAL OF ACTION
24 NORTHRIDGE, a California entity;
   NUTRACEUTICAL CORPORATION;                    Date:       October 19, 2020
25 SEYCHELLES ORGANICS, INC.;                    Time:       1:30 p.m.
   VITAMIN SHOPPE, INC.; and DOES 1              Crtrm:      5D
26 through 100, inclusive,
27                                               Complaint Filed: None Set
               Defendant.                        Trial Date: None Set
28
     VIT01-01:2841975_1:9-8-20                 -1-
      DECLARATION OF MATTHEW R. ORR IN SUPPORT OF MOTION FOR LEAVE TO FILE AMENDED NOTICE
                          OF REMOVAL NOTICE OF REMOVAL OF ACTION
Case 2:20-cv-07323-ODW-AFM Document 20-1 Filed 09/08/20 Page 2 of 2 Page ID #:160



 1                               DECLARATION OF MATTHEW R. ORR
 2            I, Matthew R. Orr, hereby declare as follows:
 3            1.        I am an attorney duly licensed to practice law in the State of California and
 4 before this Court and a shareholder in the law firm Call & Jensen, the attorneys for
 5 Vitamin Shoppe Industries LLC, erroneously sued as The Vitamin Shoppe, Inc.,
 6 Nutraceutical Corporation, and Seychelles Organics, Inc. (“Defendants”) in this matter.
 7 I am personally familiar with the contents herein, and if called upon to testify to such
 8 facts, could and would do so competently.
 9            2.        Attached hereto as Exhibit A is a true and correct redlined copy of
10 Defendants’ proposed Amended Notice of Removal.
11            3.        On August 17, 2020, I participated in a meet-and-confer discussion with
12 Plaintiff’s counsel regarding Plaintiff’s anticipated Motion to Remand. During this
13 discussion, Plaintiff raised an allegation that the Notice of Removal misstates facts
14 regarding Plaintiff’s sharing of certain medical bills bearing on the issue of the amount
15 in controversy with certain defendants prior to service of the Complaint.
16            4.        On August 31, 2020, I participated in a meet-and-confer discussion with
17 Plaintiff’s counsel regarding Defendants’ anticipated Amended Notice of Removal.
18 During this discussion, Plaintiff did not stipulate to the filing of an Amended Notice of
19 Removal and reserved Plaintiff’s right to oppose Defendants’ instant Motion for Leave.
20
21            I declare under penalty of perjury under the laws of the State of California that
22 the foregoing is true and correct and that this Declaration was executed on September 8,
23 2020.
24
                                                  /s/ Matthew R. Orr___________________
25                                                Matthew R. Orr
26
27
28
     VIT01-01:2841975_1:9-8-20                 -2-
      DECLARATION OF MATTHEW R. ORR IN SUPPORT OF MOTION FOR LEAVE TO FILE AMENDED NOTICE
                          OF REMOVAL NOTICE OF REMOVAL OF ACTION
